Citation Nr: 0029539	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
29, 1995, for the assignment of a 70 percent rating for 
posttraumatic stress disorder (PTSD) due to personal trauma 
with dysthymia.

2  Entitlement to an effective date earlier than December 29, 
1995, for the assignment of a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

3.  Entitlement to the assignment of a higher disability 
evaluation for PTSD due to personal trauma with dysthymia, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
May 1982.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACTS

1.  On December 29, 1995, the RO received correspondence from 
the veteran regarding a claim for service connection for a 
chronic acquired psychiatric disorder.  This was the initial 
claim for compensation for any disability.

2.  A December 1995 rating decision granted service 
connection for PTSD.

3.  The veteran has continued to contest the disability 
evaluation assigned since the initial grant of service 
connection for a chronic acquired psychiatric disorder.

4.  The veteran's PTSD due to personal trauma with dysthymia 
renders her demonstrably unable to obtain or retain 
employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than December 29, 1995, for the award of service 
connection or a 70 percent rating or a 100 percent rating for 
PTSD are not met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 and Part 4, Diagnostic Code 9411 (1999).

2.  The criteria for the assignment of an effective date 
earlier than December 29, 1995, for the assignment of a TDIU 
rating are not met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).

3.  The schedular criteria for a 100 percent evaluation for 
PTSD due to personal trauma with dysthymia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that she should have been granted a 70 
percent rating for her psychiatric disability and granted a 
TDIU rating, earlier than December 29, 1995.

The veteran contends further that the symptoms of her 
service-connected psychiatric disability warrant an increased 
disability evaluation.  In particular, it is asserted that 
the veteran has such symptoms as problems with sleep 
disturbances, social isolation, suicidal ideation, difficulty 
in adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.

Initially, it is necessary to determine if the appellant has 
submitted well-grounded claims within the meaning of 
38 U.S.C.A. § 5107 (West 1991) and, if so, whether VA has 
properly assisted in the development of her claims.  A 
"well-grounded" claim is one that is not implausible.  When 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist her 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

I.  Effective Date-Service connection

Although the issue has been presented as entitlement to an 
earlier effective date for an increased rating (or 
evaluation) of PTSD and Individual Unemployability, the 
appeal stems from the initial grant of service connection and 
the initial grant of compensation.  See 38 C.F.R. § 3.160 
(1999).  Therefore, the Board believes that the controlling 
issue is whether the effective date of service connection 
selected by the RO is appropriate.  Generally, evaluations of 
benefits do not predate the award of service connection of 
the disability.

In this case the effective date of service connection is 
governed by the date of claim.  Our review reflects that 
prior to December 29. 1995, there had been no formal claim 
for compensation, no informal claim for service connection 
for PTSD and no formal claim for service connection for PTSD 
or any psychiatric disorder.  The appellant did not file for 
service connection within one year of separation from 
service.  Her argument that her prior discharge 
characterization prevented a claim is incorrect, since she 
was not barred from VA benefits.  

Because there had been no prior claim for anything, the 
provisions of 38 C.F.R. § 3.157 do not assist the veteran.  
The next analysis is whether under the facts of this case, 
the veteran is entitled to consideration of an effective date 
based on a liberalizing law or VA issue.  In this regard, the 
Board shall accept that the addition of Diagnostic Code 9411 
was a liberalizing VA issue.  However, the appellant must 
have met all the criteria for a grant at the time of the 
effective date of the liberalizing VA issue.  In this regard, 
the facts fail the appellant.  Diagnostic Code 9411 was added 
to the criteria in April 1980.  Since the appellant did not 
enter service until November 1980, she could not have met the 
definition of veteran at that time.  See VAOPGCPREC 26-97.  

At this time, the Board is presented with an original claim 
for compensation filed more than one year after the date of 
separation from service.  In the absence of an earlier claim, 
an earlier informal claim, a formal claim or a liberalizing 
VA law or issue, the effective date of service connection and 
the effective date of the evaluations is controlled by the 
date of receipt of the claim.  We conclude that the effective 
date of service connection selected by the RO was correct.  
38 U.S.C.A. § 5110.

II.  Rating

As noted above, the RO granted entitlement to service 
connection for PTSD due to personal trauma with dysthymia by 
rating decision dated in June 1997 and a 50 percent 
evaluation was assigned.  A January 1998 rating action 
increased the evaluation to 70 percent.  Even though the RO 
increased the schedular rating for the veteran's psychiatric 
disability during the appeal, the issue of entitlement to a 
higher rating remained on appeal, as the veteran had not 
indicated her desire to withdraw that issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

Further, the statement of the case was issued with the claim 
characterized as entitlement to an increased rating.  In view 
of the recent guidance, the issue before the Board is taken 
to include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase is 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As the statement of the case and the subsequent supplemental 
statements of the case have indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a 70 percent rating is to be assigned for the entire period 
at issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 .  Although VA must consider the entire record, 
the most pertinent evidence, because of effective date law 
and regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110.

The VA rating schedule is used primarily as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  It is essential, both in the examination 
and in the evaluation of disability, that each disability be 
viewed in relation to its history.  38 C.F.R. § 4.1.

By regulatory amendment effective November 7, 1996, changes 
were made to the schedular criteria for evaluating 
psychiatric disorders, as defined in 38 C.F.R. §§ 4.125-
4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In general, when 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, the 
regulations are applied only as of the effective date.  The 
Board is generally required to review both the pre- and post-
November 7, 1996 rating criteria to determine the proper 
evaluation for the veteran's disability due to PTSD due to 
personal trauma with dysthymia.  

It is noted that the RO granted the effective date of an 
award of 70 percent to December 1995.  The January 1998 SSOC 
did not contain the rating criteria that pertained to 
psychiatric disabilities prior to November 1996.  However, 
since the Board finds that the veteran's PTSD due to personal 
trauma with dysthymia warrants a 100 percent evaluation under 
the old and the new criteria, a discussion concerning the 
application of the old criteria would be moot.  Consequently, 
the Board sees no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130 (1999).

The RO assigned the current 70 percent rating under the 
rating criteria now in effect.  Under the General Rating 
Formula for Psychoneurotic Disorders, in effect until 
November 1996, a 100 percent evaluation is assigned when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the attitudes of all contacts 
except the most intimate so adversely affected as to result 
in virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).  A 70 percent 
evaluation is assigned when the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A review of the private and VA medical records show that the 
veteran has undergone psychiatric examinations.  In February 
1996, a VA examiner found that the veteran was quite 
depressed.  The diagnosis was dysthymic disorder.  The Global 
Assessment of Functioning (GAF) score was 61-70.  

A private psychologist reported in January 1997 that the 
veteran was suffering from severe adjustment disorder with 
depressed mood.  She was undergoing weekly sessions.  He also 
indicated that she was unable to work at any functional 
position.  In August 1997 and December 1998, he again 
indicated that the veteran was unable to maintain suitable 
employment 

An April 1997 private physician's statement indicates that he 
had treated the veteran for several years.  During that time 
she was unable to focus and had difficulty maintaining 
interpersonal relationship.  Further, she would find it 
difficult in a traditional work setting.  He reiterated this 
in July 1997 and December 1998 statements.  He also noted 
that the veteran had severe phobias, significant depression, 
and distrust of authority figures. 

A VA examiner in May 1997 found the veteran's level of 
social, vocational and industrial abilities significantly 
impaired.  The diagnosis was PTSD with depressive features.

At VA examination in October 1997, the veteran reported 
suicidal ideations and anxiety.   On examination her thought 
processes were logical and coherent.  There was no blocking, 
confusion, obsessions, compulsions, delusional thinking, 
ideas of reference, auditory or visual hallucinations, 
loosening of associations, flight of ideas, muteness, 
tangentially, thought broadcasting, thought insertion or 
thought control.  She was able to focus, sustain and shift 
attention. Her short and remote memory was intact.  Her 
insight and judgment was fair.  The diagnoses were dysthymia 
disorder, late onset; and adjustment disorder, chronic with 
mixed emotional features of anxiety and depression.  The 
examiner commented that the veteran had features of PTSD but 
did not meet the criteria for PTSD under DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition).  The GAF score was 65 to 
70.  

The veteran underwent a second VA examination that day.  The 
examiner diagnosed PTSD due to personal trauma and dysthymic 
disorder.  He reported a GAF score of 50; no friends, 
distrustful of people in authority, unable to keep a job, and 
impairments in occupational and social functioning.

It is obvious that the veteran has significant impairment in 
social relationships.  The veteran submitted written 
statements of friends and relatives, who in essence described 
the veteran as tense, depressed and socially isolated.  She 
is described as suffering from low self-esteem, low 
confidence, and feelings of inferiority.  In considering the 
GAF scores, the Board notes that it has been variously 
assessed over the years.  Although the GAF scores conflict, 
as noted, she has been assessed as low as 41.  A GAF of 41 to 
50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  

Although it is not shown that she has symptomatology that is 
comparable with more serious impairment such as spatial 
disorientation, obsessional rituals or totally incapacitating 
psychoneurotic symptoms, the record for the most part seem to 
indicate that she is unemployable.  The Board notes that a 
100 percent evaluation may be assigned under the above rating 
criteria as long as the veteran meets one of three listed 
criteria: total isolation, gross repudiation of reality, or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411; Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21.  Therefore, in light of the medical 
evidence of record plus repeated opinions regarding the 
veteran's inability to work, the Board finds that 100 percent 
schedular rating is warranted.   

Inasmuch as the above decision results in an award of the 
maximum benefit available, consideration of the provisions 
providing for assignment of an extra-schedular evaluation, is 
unnecessary.  See 38 C.F.R. §§ 3.321(b)(1); 4.125- 4.130.


ORDER

An effective date earlier than December 29, 1995, for the 
assignment of a 70 percent rating for PTSD is denied.  An 
effective date earlier than December 29, 1995, for the 
assignment of a TDIU rating is denied.  A 100 percent 
evaluation for PTSD due to personal trauma with dysthymia is 
granted, subject to the provisions governing the award of 
monetary benefits.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


